Citation Nr: 1021346	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
neurologic disorder, claimed as paralysis of the right-hand 
fingers.

2.  Entitlement to an initial evaluation greater than 10 
percent for right (dominant) elbow olecranon bursitis with 
spurring.

3.  Entitlement to an initial evaluation greater than 10 
percent for left (non-dominant) elbow olecranon bursitis with 
spurring.

4.  Entitlement to an initial evaluation greater than 10 
percent for right wrist tenosynovitis.

5.  Entitlement to an initial compensable evaluation for left 
fifth finger fracture residuals.

6.  Entitlement to an initial evaluation greater than 10 
percent for greater trochanteric bursitis of the right hip.

7.  Entitlement to an initial evaluation greater than 10 
percent for greater trochanteric bursitis of the left hip.

8.  Entitlement to an initial evaluation greater than 10 
percent for right knee degenerative joint disease.

9.  Entitlement to an initial evaluation greater than 10 
percent for left knee degenerative joint disease.

10.  Entitlement to an initial evaluation greater than 10 
percent for bilateral plantar fasciitis.

11.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2008 and November 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).

In the Veteran's June 2008 notice of disagreement, he 
asserted that as a result of one or more of his service-
connected disorders, he had not "been able to attract 
mechanic work," which was his specialty during military 
service.  The Board finds that this statement constitutes an 
informal claim for entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, that issue is referred to the RO for the 
appropriate development.

The issues of entitlement to service connection for a right 
hand neurologic disorder, claimed as paralysis of the right 
hand fingers, and entitlement to an initial evaluation 
greater than 10 percent for right wrist synovitis, are 
addressed in the Remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right elbow bursitis is manifested by 
flexion to 145 degrees and extension to 0 degrees, with no 
additional limitation of motion due to functional loss.

2.  The Veteran's left elbow bursitis is manifested by 
flexion to 145 degrees and extension to 0 degrees, with no 
additional limitation of motion due to functional loss.

3.  The Veteran's left fifth finger fracture residuals 
include tightness and pain in his left fifth finger, and a 10 
percent flexion contracture of the proximate phalanx of the 
left little finger.

4.  The Veteran's right hip bursitis is manifested by 
tenderness to palpation over the lateral aspects of the right 
hip trochanter, flexion to 125 degrees, extension to 0 
degrees, with pain only on adduction at insertions of the 
greater trochanter.

5.  The Veteran's left hip bursitis is manifested by 
tenderness to palpation over the lateral aspects of the left 
hip trochanter, flexion to 125 degrees, extension to 0 
degrees, with pain only on adduction at insertions of the 
greater trochanter.

6.  The Veteran's right knee degenerative joint disease is 
manifested by no more than slight recurrent subluxation or 
lateral instability, flexion to 140 degrees, and extension to 
0 degrees, with no functional loss beyond that contemplated 
by the currently assigned evaluation.

7.  The Veteran's left knee degenerative joint disease is 
manifested by no more than slight recurrent subluxation or 
lateral instability, flexion to 140 degrees, and extension to 
0 degrees, with no functional loss beyond that contemplated 
by the currently assigned evaluation.

8.  The Veteran's bilateral plantar fasciitis is manifested 
by pain with standing and walking that affected certain 
activities of daily living, and tenderness in the medial 
longitudal arches bilaterally.

9.  The Veteran's hemorrhoids are manifested by recurrent 
rectal bleeding, but no more than mild internal hemorrhoids 
on examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for right elbow bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5206 (2009).

2.  The criteria for an initial evaluation greater than 10 
percent for left elbow bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5206 (2009).

3.  The criteria for an initial compensable evaluation for 
left fifth finger fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2009).

4.  The criteria for an initial evaluation greater than 10 
percent for right hip bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2009).

5.  The criteria for an initial evaluation greater than 10 
percent for left hip bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5252 (2009).

6.  The criteria for an initial evaluation greater than 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 
(2009).

7.  The criteria for an initial evaluation greater than 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 
(2009).

8.  The criteria for an initial evaluation greater than 10 
percent for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5276 (2009).

9.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that the above-captioned 
service-connected disorders are more severe than contemplated 
by the initially assigned evaluations.  Specifically, he 
notes that despite surgery, his feet continue to give him 
pain that reaches into his lower extremities, and that his 
hip and knee disorders complicate his ability to stand, walk, 
and complete activities of daily living.  He states that his 
hemorrhoid disorder causes both pain and inconvenience due to 
its hallmark symptomatology.  He argues that the 
symptomatology of his hands and arms have impacted his 
ability to work as a mechanic, his occupation during his 
extensive military career.  

Increased Evaluation Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right (Dominant) Elbow Olecranon Bursitis

Service connection for right elbow olecranon bursitis was 
granted by a May 2008 rating decision, and an initial 
noncompensable evaluation assigned effective November 1, 
2007.  By a November 2008 rating decision, the evaluation was 
increased to 10 percent disabling, also effective November 1, 
2007.  These evaluations were made under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5019-5206.  The hyphenated 
diagnostic code used for rating the Veteran's disability was 
intended to show that his right elbow bursitis resulted in 
limitation of flexion of the forearm.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5019 provides that bursitis is to be 
rated on limitation of motion of affected part, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.

Diagnostic Code 5206 contemplates limitation of flexion of 
the forearm.  Because the Veteran is right-handed, as noted 
at the December 2007 VA hand, thumb, and fingers examination, 
the ratings for the major (dominant) upper extremity are 
applicable.  Diagnostic Code 5206 provides for 10, 20, 30, 
40, and 50 percent evaluations when flexion of the major arm 
is limited to 100 degrees, 90 degrees, 70 degrees, 55 
degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Similarly, Diagnostic Code 5207 
contemplates limitation of extension of the forearm, and 
provides for 10, 20, 30, 40, and 50 percent ratings when 
extension of the major arm is limited to 60 degrees, 75 
degrees, 90 degrees, 100 degrees, and 110 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(2009).

The probative and persuasive evidence of record does not 
support an initial evaluation greater than 10 percent for the 
Veteran's service-connected right elbow bursitis under the 
provisions of Diagnostic Code 5206 or Diagnostic Code 5207.  
Range of motion of the right elbow was noted to be full in a 
September 2006 service treatment record.  Moreover, at the 
December 2007 VA joints examination, flexion was to 145 
degrees, and extension was to 0 degrees.  Accordingly, as 
right elbow flexion was not limited to 90 degrees or less, 
and extension was not limited to 75 degrees or more, an 
initial evaluation greater than 10 percent for right elbow 
bursitis under Diagnostic Codes 5206 or 5207.

Other diagnostic codes pertaining to the elbow have also been 
considered to evaluate whether a higher evaluation is 
warranted under an alternate diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is 
no x-ray evidence that the Veteran has degenerative arthritis 
affecting more than one major joint in the right elbow; 
therefore, an initial evaluation greater than 10 percent is 
not warranted under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  Moreover, the probative and 
persuasive evidence of record does not show evidence of right 
elbow anklyosis, nonunion or impairment of the ulna or 
radius, or other impairment of the right upper extremity not 
already considered in this decision.  Accordingly, these 
alternate diagnostic codes are not for application.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5205, 5208, 5209, 5210, 
5211, 5212, 5213 (2009).  

A March 2007 service treatment record also noted the presence 
of multiple scars on the Veteran's right elbow.  On this 
basis, entitlement to a separate evaluation for that scar has 
been considered.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (holding that separate evaluations are warranted where 
the symptomatology under various diagnostic codes is not 
duplicative or overlapping).  However, the scar on the 
Veteran's right elbow was not noted to measure 13 centimeters 
or more in length, and was also not documented as unstable, 
painful, or manifested by any of the other qualifying 
characteristics such that a separate evaluation for that scar 
is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (2009).  

The evidence of record also does not reflect that the 
Veteran's right elbow bursitis results in a level of 
functional loss meriting an initial evaluation greater than 
10 percent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  The December 2007 VA 
joints examiner did not find that limitation of motion of the 
elbow was additionally limited by incoordination, fatigue, 
weakness, or lack of endurance.  The Veteran's assertions 
with respect to the functional loss he experiences due to his 
right elbow pain are recognized.  However, even if the pain 
resulted in some limitation of motion, there is no evidence 
that constitutes functional loss meriting a higher evaluation 
than that currently assigned  See id.; see also 38 C.F.R. § 
4.71a, Diagnostic Codes 5019, 5206.  Accordingly, an initial 
evaluation greater than 10 percent is not warranted on the 
basis of functional loss.  

Because the probative and persuasive evidence of record 
reflects that limitation of flexion of the right elbow is not 
limited to less than 145 degrees, that extension is not 
limited to more than 0 degrees, and that there is no 
functional loss beyond that already contemplated in the 
currently assigned evaluation, the preponderance of the 
evidence is against the Veteran's claim for an initial 
evaluation greater than 10 percent for right elbow bursitis.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Left (Non-Dominant) Elbow Olecranon Bursitis

Service connection for left elbow olecranon bursitis was 
granted by a May 2008 rating decision, and an initial 
noncompensable evaluation assigned effective November 1, 
2007.  By a November 2008 rating decision, the evaluation was 
increased to 10 percent disabling, also effective November 1, 
2007.  These evaluations were made under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5019-5206.  The hyphenated 
diagnostic code used for rating the Veteran's disability was 
intended to show that his left elbow bursitis resulted in 
limitation of flexion of the forearm.  38 C.F.R. § 4.27.  
Diagnostic Code 5019 provides that bursitis is to be rated on 
limitation of motion of affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Diagnostic Code 5206 contemplates limitation of flexion of 
the forearm.  Because the Veteran is right-handed, as noted 
at the December 2007 VA hand, thumb, and fingers examination, 
the ratings for the minor (non-dominant) upper extremity are 
applicable.  Diagnostic Code 5206 provides for 10, 20, 30, 
and 40 percent evaluations when flexion of the minor arm is 
limited to 100 degrees, 70 degrees, 55 degrees, and 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  Similarly, Diagnostic Code 5207 contemplates 
limitation of extension of the forearm, and provides for 10, 
20, 30, and 40 percent ratings when extension of the minor 
arm is limited to 60 degrees, 90 degrees, 100 degrees, and 
110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

The probative and persuasive evidence of record does not 
support an initial evaluation greater than 10 percent for the 
Veteran's service-connected left elbow bursitis under the 
provisions of Diagnostic Code 5206 or Diagnostic Code 5207.  
Range of motion of the left elbow was noted to be full at a 
September 2006 sick call visit during service.  Moreover, at 
the December 2007 VA joints examination, flexion was to 145 
degrees, and extension was to 0 degrees.  Accordingly, as 
left elbow flexion was not limited to 90 degrees or less, and 
extension was not limited to 75 degrees or more, an initial 
evaluation greater than 10 percent for left elbow bursitis 
under Diagnostic Codes 5206 or 5207.

Other diagnostic codes pertaining to the elbow have also been 
considered to evaluate whether a higher evaluation is 
warranted under an alternate diagnostic code.  See Schafrath, 
1 Vet. App. at 595.  However, there is no x-ray evidence that 
the Veteran has degenerative arthritis affecting more than 
one major joint in the left elbow; therefore, an initial 
evaluation greater than 10 percent is not warranted under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The record also does not show evidence of nonunion or 
impairment of the left arm ulna or radius, or other 
impairment of the left upper extremity not already considered 
in this decision.  Accordingly, these alternate diagnostic 
codes are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5208, 5209, 5210, 5211, 5212, 5213.  
Moreover, while a VA clinician noted that there was a slight 
flexion contracture of the left elbow in a May 2009 VA 
outpatient treatment record, range of motion was still noted 
to be full. Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 93 (30th 
ed. 2003) (DORLAND'S).  As there is no evidence of immobility 
in the Veteran's left elbow, an increased initial evaluation 
is not warranted under Diagnostic Code 5205.  

A March 2007 service treatment record also noted the presence 
of multiple scars on the Veteran's left elbow.  On this 
basis, entitlement to a separate evaluation for that scar has 
been considered.  Esteban, 6 Vet. App. at 261.  However, the 
scar on the Veteran's left elbow was not noted to measure 13 
centimeters or more in length, and was also not documented as 
unstable, painful, or manifested by any of the other 
qualifying characteristics such that a separate evaluation 
for that scar is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805.  

The evidence of record also does not reflect that the 
Veteran's left elbow bursitis results in a level of 
functional loss meriting an initial evaluation greater than 
10 percent.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 
4.40, 4.45.  The December 2007 VA joints examiner did not 
find that limitation of motion of the elbow was additionally 
limited by incoordination, fatigue, weakness, or lack of 
endurance.  The Veteran's assertions with respect to the 
functional loss he experiences due to his left elbow pain are 
recognized.  However, even if the pain resulted in some 
limitation of motion, there is no evidence that constitutes 
functional loss meriting a higher evaluation than that 
currently assigned.  See id.; see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5206.  Accordingly, an initial 
evaluation greater than 10 percent is not warranted on the 
basis of functional loss.  

Because the probative and persuasive evidence of record does 
not reflect limitation of flexion of the left elbow to less 
than 145 degrees, limitation of extension of the left elbow 
to more than 0 degrees, or functional loss beyond that 
already contemplated in the currently assigned evaluation, 
the preponderance of the evidence is against the Veteran's 
claim for an initial evaluation greater than 10 percent for 
left elbow bursitis.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Residuals, Left Fifth Finger Fracture

Service connection for residuals of a left fifth finger 
fracture was granted by a May 2008 rating decision, and an 
initial 10 percent evaluation assigned effective November 1, 
2007, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5199-5156.  This hyphenated code is intended to show 
that the Veteran's left fifth finger fracture residuals are 
rated analogously to amputation of the little finger under 
Diagnostic Code 5156.  See 38 C.F.R. § 4.20 (2009) (an 
unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (unlisted disabilities rated by analogy are 
coded first by the numbers of the most closely related body 
part and then "99").

Diagnostic Code 5156 contemplates amputation of the little 
finger, and provides for a 10 percent rating where there is 
amputation of the little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto.  A 
maximum 20 percent rating is warranted for amputation with 
metacarpal resection (more than one-half the bone lost).  
Where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).

In this case, the disability manifested by the Veteran's left 
fifth finger fracture residuals does not approximate 
amputation of the little finger, as to support an initial 10 
percent evaluation under Diagnostic Code 5156.  Although the 
Veteran reported tightness and pain in his left fifth finger 
at the December 2007 VA hand thumb and fingers examination, 
and the examiner noted tenderness of the proximal phalanx of 
that finger, range of motion was normal, and no resulting 
disability showing loss of use of that finger was shown on 
objective testing.  Accordingly, an initial compensable 
evaluation under Diagnostic Code 5156 is not warranted. 

Other diagnostic codes pertaining to the fingers have been 
considered in evaluating the disability in question.  See 
Schafrath, 1 Vet. App. at 595.  Although anklyosis of the 
left fifth finger has not been diagnosed, the December 2007 
VA hand, thumb, and fingers examiner noted that the Veteran 
had a 10 percent flexion contracture of the proximate phalanx 
of the left little finger.  As anklyosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure, an evaluation under Diagnostic 
Code 5227, for anklyosis of the little finger, has been 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5227; see 
also DORLAND'S, supra.  However, the maximum available 
evaluation under Diagnostic Code 5227 is also a 
noncompensable one; accordingly, an initial compensable 
evaluation on this basis is not warranted.  Similarly, 
Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger, but also only provides for a single, 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2009).  Moreover, as Diagnostic Code 5156 is not 
predicated on limitation of motion, consideration of 
additional disability due to functional loss, as contemplated 
in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, is not 
required.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Because the residuals of the Veteran's left fifth finger 
fracture do not approximate amputation of the little finger, 
the preponderance of the evidence is against his claim for an 
initial compensable evaluation.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right Hip Bursitis

Service connection for right hip bursitis was granted by a 
May 2008 rating decision, and an initial noncompensable 
evaluation assigned effective November 1, 2007.  By a 
November 2008 rating decision, the evaluation was increased 
to 10 percent disabling, also effective November 1, 2007.  
These evaluations were made under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019-5252.  The hyphenated 
diagnostic code used for rating the Veteran's disability was 
intended to show that his right hip bursitis resulted in 
limitation of flexion of the thigh.  38 C.F.R. § 4.27.  
Diagnostic Code 5019 provides that bursitis is to be rated on 
limitation of motion of affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

As noted above, Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, and assigns a 10 percent evaluation when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  To that end, 
Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent 
evaluations when hip flexion is limited to 45, 30, 20, and 10 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Similarly, Diagnostic Code 5251 provides for a single 
10 percent evaluation when hip extension is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2009).  
Normal hip flexion is to 125 degrees; normal hip abduction is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

However, the probative and persuasive evidence of record does 
not support an initial evaluation greater than 10 percent for 
right hip bursitis under Diagnostic Code 5251 or 5252.  At a 
September 2006 sick call visit, range of motion of the right 
hip was normal.  At the December 2007 VA joints examination, 
range of motion was from 0 degrees of extension to 125 
degrees of flexion.  Although a June 2009 VA outpatient 
treatment record noted that the Veteran reported reduced 
range of motion of his hips, the extent of that limited 
motion is not documented.  Accordingly, an initial evaluation 
greater than 10 percent under Diagnostic Codes 5251 and 5252 
is not warranted.

Other potentially applicable diagnostic codes pertaining to 
the hip have been considered.  See Schafrath, 1 Vet. App. at 
595.  However, as abduction of the thigh is not shown to be 
limited to 10 degrees, and there is no evidence of hip 
anklyosis, other impairment of the thigh, or flail hip joint, 
Diagnostic Codes 5250, 5253, and 5255 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 
5255 (2009).  

The evidence of record also does not reflect that the 
Veteran's right hip bursitis results in a level of functional 
loss meriting an initial evaluation greater than 10 percent.  
See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  At 
the December 2007 VA joints examination, range of motion was 
from 0 degrees of extension to 125 degrees of flexion, and 
normal with respect to abduction, external and internal 
rotation, all without pain.  Even though the examiner noted 
that the Veteran had pain on adduction, at the point of 
insertions of both greater trochanters, no additional 
limitation of motion was noted due to that pain.  Moreover, 
there is no evidence at the December 2007 VA examination, or 
at any other time, that the right hip motion was additionally 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incoordination.  Ultimately, there is no 
evidence that the documented symptomatology constituted 
functional loss beyond that contemplated by the assigned 
evaluation.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Accordingly, an initial evaluation greater than 
10 percent is not warranted on the basis of functional loss.  

Because right hip flexion is not limited to less than 125 
degrees of flexion or more than 0 degrees of extension, and 
there is no functional loss shown beyond that contemplated by 
the currently assigned evaluation, the preponderance of the 
evidence is against the Veteran's claim for an initial 
evaluation greater than 10 percent for right hip bursitis.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 54-56.

Left Hip Bursitis

Service connection for left hip bursitis was granted by a May 
2008 rating decision, and an initial noncompensable 
evaluation assigned effective November 1, 2007.  By a 
November 2008 rating decision, the evaluation was increased 
to 10 percent disabling, also effective November 1, 2007.  
These evaluations were made under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019-5252.  The hyphenated 
diagnostic code used for rating the Veteran's disability was 
intended to show that his left hip bursitis resulted in 
limitation of flexion of the thigh.  38 C.F.R. § 4.27.  
Diagnostic Code 5019 provides that bursitis is to be rated on 
limitation of motion of affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

As noted above, Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, and assigns a 10 percent evaluation when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  To that end, 
Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent 
evaluations when hip flexion is limited to 45, 30, 20, and 10 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Similarly, Diagnostic Code 5251 provides for a single 
10 percent evaluation when hip extension is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2009).  
Normal hip flexion is to 125 degrees; normal hip abduction is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

However, the probative and persuasive evidence of record does 
not support an initial evaluation greater than 10 percent for 
left hip bursitis under Diagnostic Code 5251 or 5252.  In a 
September 2006 service treatment record, range of motion of 
the left hip was  normal.  At the December 2007 VA joints 
examination, range of motion of the left hip was from 0 
degrees of extension to 125 degrees of flexion.  Although a 
June 2009 VA outpatient treatment record noted that the 
Veteran reported reduced range of motion of his hips, the 
extent of that limited motion is not documented.  
Accordingly, an initial evaluation greater than 10 percent 
under Diagnostic Codes 5251 and 5252 is not warranted.

Other potentially applicable diagnostic codes pertaining to 
the hip have been considered.  See Schafrath, 1 Vet. App. at 
595.  However, as abduction of the thigh is not shown to be 
limited to 10 degrees, and there is no evidence of hip 
anklyosis, other impairment of the thigh, or flail hip joint, 
Diagnostic Codes 5250, 5253, and 5255 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 
5255.

The evidence of record also does not reflect that the 
Veteran's left hip bursitis results in a level of functional 
loss meriting an initial evaluation greater than 10 percent.  
See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  At 
the December 2007 VA joints examination, range of motion was 
from 0 degrees of extension to 125 degrees of flexion, and 
normal with respect to abduction, external and internal 
rotation, all without pain.  Even though the examiner noted 
that the Veteran had pain on adduction, at the point of 
insertions of both greater trochanters, no additional 
limitation of motion was noted due to that pain.  Moreover, 
there is no evidence at the December 2007 VA examination, or 
at any other time, that the left hip motion was additionally 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incoordination.  Ultimately, there is no 
evidence that the documented symptomatology constituted 
functional loss beyond that contemplated by the assigned 
evaluation.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Accordingly, an initial evaluation greater than 
10 percent is not warranted on the basis of functional loss.  

Because left hip flexion is not limited to less than 125 
degrees of flexion or 0 degrees extension, and there is no 
functional loss shown beyond that contemplated by the 
currently assigned evaluation, the preponderance of the 
evidence is against the Veteran's claim for an initial 
evaluation greater than 10 percent for left hip bursitis.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. at 54-56.

Right Knee Degenerative Joint Disease

Service connection for right knee degenerative joint disease 
was granted by a May 2008 rating decision, and an initial 10 
percent evaluation assigned effective November 1, 2007, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257-
5003.  The hyphenated diagnostic code used for rating the 
Veteran's disability was intended to show that his right knee 
recurrent instability and subluxation resulted in 
degenerative arthritis.  38 C.F.R. § 4.27.  Diagnostic Code 
5257 provides for 10, 20, and 30 percent evaluations when 
there is slight, moderate, and severe recurrent subluxation 
or lateral instability, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In this case, the probative and persuasive evidence does not 
support an initial evaluation greater than 10 percent for the 
Veteran's right knee degenerative joint disease under 
Diagnostic Code 5257.  Although diagnoses of patellofemoral 
syndrome were repeatedly made during last five years of the 
Veteran's military service, at no time was more than slight 
knee instability noted.  Similarly, at the December 2007 VA 
joints examination, no instability of the right knee was 
found on physical examination.  Accordingly, an initial 
evaluation greater than 10 percent for right knee 
degenerative joint disease under Diagnostic Code 5257 is not 
warranted.

Additionally, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Id.

In this case, the probative and persuasive evidence of record 
does not support an initial evaluation greater than 10 
percent for limited motion under Diagnostic Code 5260 or 
Diagnostic Code 5261, as flexion of the right knee was not 
limited to less than 140 degrees, and extension was not 
limited to more than 0 degrees, at any time during the appeal 
period.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
There is also no evidence that the Veteran's right knee 
degenerative joint disease involves 2 or more major joints or 
2 or more minor joint groups.  Accordingly, an evaluation 
greater than that initially assigned is not warranted under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Moreover, because compensable limitation of motion is 
not shown under Diagnostic Code 5260 or Diagnostic Code 5261, 
a separate evaluation is not warranted for arthritis, or for 
limitation of motion.  See VAOGCPREC 9-2004, 69 Fed. Reg. 
59,990 (September 17, 2004); see also VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).

Consideration has also been given to an increased initial 
evaluation under other potentially applicable diagnostic 
codes.  Schafrath, 1 Vet. App. at 595.  However, there is no 
evidence of dislocated or removed semilunar cartilage of the 
knee, left knee anklyosis, or genu recurvatum.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5263 (2009).  
Accordingly, an evaluation greater than that initially 
assigned is also not warranted under alternative diagnostic 
codes.  Moreover, while adjudication of musculoskeletal 
disorders requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic 
Code 5257 is not predicated on loss of range of motion, so 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 
do not apply.  Johnson, 9 Vet. App. at 9.  Even so, at the 
December 2007 VA joints examination, the VA examiner found 
that there was no evidence of additional functional loss due 
to incoordination, fatigue, weakness, or lack of endurance.  
Accordingly, an initial evaluation greater than 10 percent is 
not warranted based on functional loss.

Because the record shows no more than slight recurrent 
subluxation or lateral instability of the right knee, 
noncompensable flexion and extension limits, and no 
functional loss beyond that contemplated by the assigned 
evaluation, the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation greater than 10 
percent for right knee degenerative joint disease.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.

Left Knee Degenerative Joint Disease

Service connection for left knee degenerative joint disease 
was granted by a May 2008 rating decision, and an initial 10 
percent evaluation assigned effective November 1, 2007, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257-
5003.  The hyphenated diagnostic code used for rating the 
Veteran's disability was intended to show that his left knee 
recurrent instability and subluxation resulted in 
degenerative arthritis.  38 C.F.R. § 4.27.  Diagnostic Code 
5257 provides for 10, 20, and 30 percent evaluations when 
there is slight, moderate, and severe recurrent subluxation 
or lateral instability, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In this case, the probative and persuasive evidence does not 
support an initial evaluation greater than 10 percent for the 
Veteran's left knee degenerative joint disease under 
Diagnostic Code 5257.  Although there is evidence of 
patellofemoral syndrome for at least the last five years of 
the Veteran's military service, at no time was more than 
slight knee instability noted or alleged.  Similarly, at the 
December 2007 VA joints examination, no instability of the 
left knee was found on physical examination.  Accordingly, an 
initial evaluation greater than 10 percent for left knee 
degenerative joint disease under Diagnostic Code 5257 is not 
warranted.

Additionally, the probative and persuasive evidence of record 
does not support an initial evaluation greater than 10 
percent for limited motion under Diagnostic Code 5260 or 
Diagnostic Code 5261, as flexion of the left knee was not 
limited to less than 140 degrees, and extension was not 
limited to more than 0 degrees, at any time during the appeal 
period.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
There is also no evidence that the Veteran's left knee 
degenerative joint disease involves 2 or more major joints or 
2 or more minor joint groups.  Accordingly, an evaluation 
greater than that initially assigned is not warranted under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Moreover, because compensable limitation of motion is 
not shown under Diagnostic Code 5260 or Diagnostic Code 5261, 
a separate evaluation is not warranted for arthritis, or for 
limitation of motion.  See VAOGCPREC 9-2004, 69 Fed. Reg. 
59,990; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63,604.

Consideration has also been given to an increased initial 
evaluation under other potentially applicable diagnostic 
codes.  Schafrath, 1 Vet. App. at 595.  However, there is no 
evidence of dislocated or removed semilunar cartilage of the 
knee, left knee anklyosis, or genu recurvatum.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5263.  Accordingly, 
an evaluation greater than that initially assigned is also 
not warranted under alternative diagnostic codes.  Moreover, 
while adjudication of musculoskeletal disorders requires 
consideration of the impact of functional loss under 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5257 is 
not predicated on loss of range of motion, so 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, do not 
apply.  Johnson, 9 Vet. App. at 9.  Even so, at the December 
2007 VA joints examination, the VA examiner found that there 
was no evidence of additional functional loss due to 
incoordination, fatigue, weakness, or lack of endurance.  
Accordingly, an initial evaluation greater than 10 percent is 
not warranted based on functional loss.

Because the record shows no more than slight recurrent 
subluxation or lateral instability of the left knee, 
noncompensable flexion and extension limits, and no 
functional loss beyond that contemplated by the  assigned 
evaluation, the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation greater than 10 
percent for left knee degenerative joint disease.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.

Plantar Fasciitis

Service connection for bilateral plantar fasciitis was 
granted by a May 2008 rating decision, and an initial 
noncompensable evaluation assigned effective November 1, 
2007.  By a November 2008 rating decision, the evaluation was 
increased to 10 percent disabling, also effective November 1, 
2007.  These evaluations were made under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5020-5276.  The hyphenated 
diagnostic code used for rating the Veteran's disability was 
intended to show that his bilateral flat foot resulted from 
synovitis.  38 C.F.R. § 4.27.  Diagnostic Code 5276 provides 
for a 10 percent evaluation for moderate bilateral flat foot, 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and 
use of the feet, a 30 percent evaluation for severe bilateral 
flat foot disability with objective evidence of unilateral 
marked deformity, pain on manipulation and use accentuated, 
and indication of swelling on use and characteristic 
callosities, and the maximum 50 percent evaluation for marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation that is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The probative and persuasive evidence of record in this case 
does not support an initial evaluation greater than 10 
percent for bilateral plantar fasciitis.  At the December 
2007 VA feet examination, the Veteran reported pain with 
standing and walking, but not at rest, and denied 
experiencing weakness, swelling or fatigue.  There was also 
no evidence of foot deformity, of blisters or other 
callosities, of edema or instability, or of pes planus.  
Accordingly, an initial evaluation greater than 10 percent 
disabling is not warranted.  

Other diagnostic codes pertaining to the foot have been 
considered in evaluating the disability in question.  See 
Schafrath, 1 Vet. App. at 595.  However, as the record does 
not reflect that the Veteran has weak foot, claw foot, 
metatarsalgia, hallux rigidus, hallux valgus, or hammertoe, 
Diagnostic Codes 5277, 5278, 5279, 5280, 5281, and 5282 are 
not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, 5282 (2009).  Moreover, 
Diagnostic Code 5284 provides for 20, 30, and 40 percent 
evaluations for other foot injures that are moderately 
severe, severe, or constitute loss or loss of use of the 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Here, in 
addition to the absence of the other foot disorders 
enumerated above, the record does not show that the Veteran's 
foot disability is more than moderate.  Again, the Veteran 
reported pain with standing and walking that affected certain 
activities of daily living.  However, on physical 
examination, there were no objective findings of painful 
hindfoot, forefoot, or midfoot motion.  There was tenderness 
in the medial longitudal arches bilaterally, but no edema or 
instability, and no pes planus.  Accordingly, an initial 
evaluation greater than 10 percent for other foot injury is 
not warranted under Diagnostic Code 5284.  Finally, as 
Diagnostic Code 5276 is not predicated on limitation of 
motion, consideration of additional disability due to 
functional loss, as contemplated in 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca v. Brown, is not required.  See Johnson, 9 
Vet. App. at 11.

Because the probative and persuasive evidence of record does 
not reflect severity of the Veteran's bilateral plantar 
fasciitis that more closely approximates the criteria for a 
20 percent evaluation, the preponderance of the evidence is 
against the Veteran's claim for an increased initial 
evaluation.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Hemorrhoids

Service connection for hemorrhoids was granted by a May 2008 
decision, and an initial noncompensable evaluation assigned 
effective November 1, 2007 under the provision of 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Diagnostic Code 7336 
contemplates hemorrhoids, and provides for a noncompensable 
evaluation where there is evidence of mild or moderate 
internal or external hemorrhoids, and a 10 percent evaluation 
when there is evidence of large or thrombotic, irreducible 
external or internal hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

In the instant case, the probative and persuasive evidence of 
record does not support an initial compensable evaluation for 
hemorrhoids.  Prior to the Veteran's separation from service, 
internal hemorrhoids were found on examination in March 1998, 
after the Veteran reported rectal bleeding.  At the December 
2007 VA general medical examination, subsequent to service, 
the Veteran reported experiencing occasional rectal 
discomfort with occasional blood; physical examination showed 
no external hemorrhoids, a normal digital rectal examination 
with normal tone, and no evidence of blood.  Additionally, he 
reported increased bleeding from his rectum at a July 2008 VA 
outpatient visit.  

Accordingly, while the evidence reflects recurrent 
hemorrhoids, those occurrences are not frequent.  Moreover, 
there is no evidence of large or irreducible hemorrhoids; 
indeed, there has been no clinical finding of an internal or 
external hemorrhoids on examination since March 1998.  For 
these reasons, an initial compensable evaluation for 
hemorrhoids is not warranted.

Because the evidence of record does not show that the 
Veteran's hemorrhoid disorder is manifested by more than mild 
internal hemorrhoids, the preponderance of the evidence is 
against his claim for an initial compensable evaluation.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. at 54-56.

Extraschedular Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disabilities in question are inadequate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities with the established criteria 
found in the rating schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the rating schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).

With respect to the Veteran's right elbow bursitis and left 
elbow bursitis, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the disability rating inadequate.  These disabilities 
are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5019-
5206, the criteria of which is found by the Board to 
specifically contemplate the level of his disability and 
symptomatology.  Manifestations of the Veteran's bilateral 
elbow bursitis include flexion to 145 degrees and extension 
to 0 degrees, with no additional loss of motion due to 
functional loss.  When comparing this disability picture with 
the symptoms contemplated by the rating schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the ratings for his bilateral elbow bursitis.  
Ratings in excess of the currently assigned ratings are 
provided for certain manifestations of bursitis, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, there is no evidence showing 
that the Veteran's bilateral elbow bursitis has caused marked 
interference with employment beyond that contemplated by the 
Schedule, necessitated frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of his disability.  The currently assigned ratings for the 
Veteran's bilateral elbow bursitis more than reasonably 
describe his disability level and symptomatology.

With respect to the Veteran's left fifth finger fracture 
residuals, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the disability rating inadequate.  The Veteran's 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5199-5156, the criteria of which is found by the Board 
to specifically contemplate the level of his disability and 
symptomatology.  The Veteran's left fifth finger fracture 
residuals include tightness and pain in his left fifth 
finger, and a 10 percent flexion contracture of the proximate 
phalanx of the left little finger.  When comparing this 
disability picture with the symptoms contemplated by the 
rating schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the rating for his 
left fifth finger fracture residuals.  Ratings in excess of 
that currently assigned are provided for certain 
manifestations of finger fracture residuals, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence showing that 
the Veteran's left fifth finger fracture residuals cause 
marked interference with employment beyond that contemplated 
by the Schedule, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The currently 
assigned rating for the Veteran's left fifth finger fracture 
residuals more than reasonably describes his disability level 
and symptomatology.

With respect to the Veteran's right hip bursitis and left hip 
bursitis, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the disability rating inadequate.  The Veteran's 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5019-5252, the criteria of which is found by the Board 
to specifically contemplate the level of his disability and 
symptomatology.  Manifestations of the Veteran's bilateral 
hip bursitis include tenderness to palpation over the lateral 
aspects of the hip trochanters, flexion to 125 degrees, 
extension to 0 degrees, with pain only on adduction at 
insertions of the greater trochanter.  When comparing this 
disability picture with the symptoms contemplated by the 
rating schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the ratings for his 
bilateral hip bursitis.  Ratings in excess of the currently 
assigned ratings are provided for certain manifestations of 
bilateral hip bursitis, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, there is no evidence showing that the Veteran's 
bilateral hip bursitis has caused marked interference with 
employment beyond that contemplated by the Schedule, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  The currently assigned ratings for the Veteran's 
bilateral hip bursitis more than reasonably describe his 
disability level and symptomatology.

With respect to the Veteran's right knee degenerative joint 
disease and left knee degenerative joint disease, the Board 
finds that the Veteran's disability picture is not so unusual 
or exceptional in nature as to render inadequate the initial 
10 percent evaluations for right knee degenerative joint 
disease and left knee degenerative joint disease.  The 
Veteran's knee disorders are evaluated as impairment to the 
knee based on instability and subluxation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257, and degenerative 
arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257.  The 
criteria set forth under these Diagnostic Codes are found by 
the Board to specifically contemplate the level of 
occupational and social impairment caused by his knee 
disabilities.  Id.  There has been no more than slight 
recurrent subluxation or lateral instability, normal flexion 
to 140 degrees, normal extension to 0 degrees, and no 
functional loss beyond that contemplated by the currently 
assigned evaluation.  Therefore, the criteria for 10 percent 
evaluations reasonably describe the Veteran's disability 
level and symptomatology for right knee degenerative joint 
disease and left knee degenerative joint disease.  

With respect to the Veteran's bilateral plantar fasciitis, 
the Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
disability rating inadequate.  The Veteran's disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5020-5276, 
the criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology.  
Manifestations of the Veteran's plantar fasciitis include 
pain with standing and walking that affected certain 
activities of daily living, and tenderness in the medial 
longitudal arches bilaterally.  When comparing this 
disability picture with the symptoms contemplated by the 
rating schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the ratings for his 
plantar fasciitis.  Ratings in excess of that currently 
assigned are provided for certain manifestations of plantar 
fasciitis, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence showing that the Veteran's plantar fasciitis 
has caused marked interference with employment beyond that 
contemplated by the Schedule, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The currently 
assigned rating for the Veteran's plantar fasciitis more than 
reasonably describes his disability level and symptomatology.

With respect to the Veteran's hemorrhoids, the Board finds 
that the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the disability rating 
inadequate.  The Veteran's disability is evaluated under 38 
C.F.R. § 4.114, Diagnostic Code 7336, the criteria of which 
is found by the Board to specifically contemplate the level 
of his disability and symptomatology.  Manifestations of the 
Veteran's hemorrhoids include recurrent rectal bleeding, but 
no more than mild internal hemorrhoids on examination.  When 
comparing this disability picture with the symptoms 
contemplated by the rating schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the ratings for his hemorrhoids.  Ratings in excess of that 
currently assigned are provided for certain manifestations of 
hemorrhoids, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence showing that the Veteran's hemorrhoids have 
caused marked interference with employment beyond that 
contemplated by the Schedule, necessitated frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The currently 
assigned rating for the Veteran's hemorrhoids more than 
reasonably describes his disability level and symptomatology.

Therefore, the currently assigned schedular evaluations are 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case with 
respect to any of the issues on appeal, so as to render the 
schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
has not been met, and consequently, the Board concludes that 
the Veteran is not entitled to referral for an extraschedular 
rating.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. §§ 4.71a, 4.114; Thun, 22 Vet. App. at 115.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A November 2007 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Veteran was also notified 
of regulations pertinent to the establishment of an effective 
date and of the disability rating in that November 2007 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the Veteran was not notified of the 
specific regulations pertinent to increased evaluations, the 
filing of a notice of disagreement with the initially 
assigned rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore any defect as to 
notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-
491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in December 2007; the Veteran has not argued, 
and the record does not reflect, that these examinations were 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

An initial evaluation greater than 10 percent for right elbow 
bursitis is denied.

An initial evaluation greater than 10 percent for left elbow 
bursitis is denied.

An initial compensable evaluation for left fifth finger 
fracture residuals is denied.

An initial evaluation greater than 10 percent for right hip 
bursitis is denied.

An initial evaluation greater than 10 percent for left hip 
bursitis is denied.

An initial evaluation greater than 10 percent for right knee 
degenerative joint disease is denied.

An initial evaluation greater than 10 percent for left knee 
degenerative joint disease is denied.

An initial evaluation greater than 10 percent for bilateral 
plantar fasciitis is denied.

An initial compensable evaluation for hemorrhoids is denied.


REMAND

With respect to the Veteran's claimed right hand neurologic 
disorder, as manifested by paralysis of the right hand 
fingers, the service treatment records do not reflect that he 
ever reported evidence of numbness or tingling in the right 
hand.  Moreover, at the December 2007 VA hand, thumb, and 
fingers examination, the Veteran did not report numbness and 
tingling, but rather tightness and pain.  However, a June 
2009 VA outpatient electromyelogram (EMG) showed 
electrodiagnostic evidence of bilateral sensorimotor, mostly 
demyelinating ulnar neuropathy at the elbows.  Following the 
EMG, the Veteran underwent a right upper extremity ulnar 
nerve transposition in November 2009.

Despite the lack of documented evidence of right hand 
numbness and tingling in service, the preoperative VA 
outpatient treatment records dated in October 2009 reflect 
that the Veteran reported a "long history" of right hand 
numbness and tingling.  As numbness and tingling are symptoms 
which the Veteran is competent to observe as a lay person, 
this is probative evidence that such symptomatology occurred 
in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Moreover, there is no reason to doubt the 
Veteran's credibility with respect to this lay evidence, 
despite the lack of objective, contemporaneous medical 
records.  See Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  

To that end, it is unclear from review of the entire record 
whether the Veteran's right hand fingers' numbness and 
tingling is a manifestation of a currently service-connected 
disorder (right wrist tenosynovitis), or whether it 
constitutes a diagnoseable disorder itself.  Moreover, it 
must be determined, if the numbness and tingling are found to 
be manifestations of a separate disorder, whether that 
disorder is related directly to service, or related on a 
proximate basis to a service-connected disorder such as his 
right wrist tenosynovitis.  This is not a determination the 
Board may make on its own; the Board may not substitute its 
own judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, remand of 
this issue is required.  Moreover, because the findings of 
the examination requested on Remand may potentially affect 
the claim for an increased initial evaluation for right wrist 
tenosynovitis, that issue must also be remanded, as it is 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the issues of entitlement to service connection 
for a right hand neurologic disorder, claimed as paralysis of 
the right hand fingers, and entitlement to an initial 
evaluation greater than 10 percent for right wrist synovitis, 
are remanded for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the etiology 
of any right hand disorder found.  The 
claims folder, including a copy of this 
Remand, must be made available to the 
examiner and reviewed in conjunction 
with the examination.  Any indicated 
tests and studies must be accomplished 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner must provide an opinion, 
in light of the examination findings, 
the service and postservice medical 
evidence of record, and the lay 
statements of record, whether the 
Veteran's claimed right hand and 
fingers numbness and tingling is a 
manifestation of his right wrist 
tenosynovitis, or constitutes a 
neurologic disorder separate and 
distinct from the right wrist 
tenosynovitis.  If a separate disorder 
is found on examination, the examiner 
must opine whether that separately 
diagnosed disorder is related to the 
Veteran's military service, or is 
proximately related to a service-
connected disorder.  

A complete rationale must be provided 
for all opinions expressed.  If the 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation, to include identifying 
what information is missing such that a 
conclusive opinion cannot be offered.  
The report prepared must be typed.

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the veteran does not report for 
the aforementioned examination, 
obtained documentation showing that 
notice scheduling the examination was 
sent to the last known address of 
record.  Indicate whether any notice 
that was sent was returned as 
undeliverable.

3.  After undertaking any other 
development deemed essential in 
addition to that specified above, 
readjudicate the Veteran's claims for 
service connection for right hand 
neurologic disorder, and for an initial 
evaluation greater than 10 percent for 
right wrist tenosynovitis.  If the 
issues on appeal remain denied, provide 
a supplemental statement of the case to 
the Veteran and his representative, 
with a reasonable period of time in 
which they may respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


